Carleton, J.,

delivered the opinion of the court.
The defendants being sued as the endorsers of a promissory note for one thousand five hundred dollars, set up for defence, that it was obtained for an usurious consideration.
The facts of the case are disclosed in the answers of one of the defendants, to interrogatories propounded by the plaintiff. It appears that the note was drawn by Charles Watson, who, after endorsement, gave it in payment for certain property, to one Casals, who assigned it, without his own endorsement, to the plaintiff, for one thousand three hundred dollars.
The court rendered judgment against the defendants in solido, for the entire amount of the note, and they appealed.
There was a bill of exceptions taken at the trial, which we do not think ourselves called upon to notice, as it has not been insisted upon by counsel.
Usury necessarily involves a loan, or forbearance of payment ; money given for the use of money. Such is the history of its origin, and so it is regarded by the legislatures and courts of most countries. An obligation, to be tainted by usury, must, in its inception, be based upon a loan of money above the legal rate of interest.
*494The note in question was executed to enable the drawer to purchase certain articles of property, and was by him given in payment. The seller of the property transferred the note by delivery to the plaintiff, for two hundred dollars less than the amount borne on its face; it was sold as a commodity in market, for a price which the seller and the buyer mutually agreed upon. The contract does not appear to us to possess any of the attributes of usury, and we think the judgment of the court below, correct.
' It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.